UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Exact name of registrant as specified in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, New York 10314 (Address of principal executive offices) (Zip Code) (212) 768-7687 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares of common stock outstanding as of April 19, 2013 was 32,175,550 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Balance Sheets February 28, August 31, (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Inventory - Prepaids Total Current Assets Property and equipment- net Other Assets Accounts receivable - related party - net Due from franchisees Due from franchisees - related parties - Debt issue costs Intangible assets - net Deposits and other Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities - related parties Debt - net Deferred franchise revenue Derivative liabilities Total Current Liabilities Stockholders' Deficit Preferred stock, par value $0.001; 25,000,000 shares authorized; 1,167,906 and 1,200,266 issued and outstanding Common stock, par value $0.001; 75,000,000 shares authorized; 31,845,500 and 30,904,790 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Noncontrolling interest ) ) Total Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements -1- Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended February 28, Six Months Ended February 28, Sales Soup sales - net $ Franchise sales - - - Franchise royalties Total sales Cost of sales Gross profit Operating expenses: General and administrative Royalties Total operating expenses Loss from operations ) Other income (expense) Interest income Interest expense ) Prepayment of debt penalty ) - ) - Stock expense related to convertible notes ) - ) - Loss on debt extinguishment ) - ) - Change in fair value of derivative liabilities Total other expense ) Net loss including non controlling interest ) Less: net loss attributable to noncontrolling interest ) Net loss attributable to Soupman $ ) $ ) $ ) $ ) Basic and diluted loss per share: $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements -2- Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statement of Stockholders 'Deficit Six Months Ended February 28, 2013 (Unaudited) Preferred Stock $0.001 Par Value Common Stock $0.001 Par Value Additional Paid-in Accumulated Noncontrolling Total
